EXHIBIT 99.6 PLEASE READ THIS MATERIAL CAREFULLY AS YOU ARE REQUIRED TO MAKE A DECISION PRIOR TO 4:00 P.M. (TORONTO TIME) ON AUGUST 22, 2007.IF YOU ARE UNCERTAIN AS TO HOW TO DEAL WITH IT YOU SHOULD CONTACT YOUR STOCK BROKER, FINANCIAL OR OTHER PROFESSIONAL ADVISOR. No securities commission or similar authority in Canada has in any way passed upon the merits of the securities offered hereunder and any representation to the contrary is an offence. This offering is made in each of the provinces and territories of Canada (the “Qualifying Jurisdictions”). The securities to which this offering relates have not been and will not be registered under the United States Securities Act of 1933, as amended (the “1933 Act”) and, accordingly, they may not be offered or sold in the United States or any territory or possession thereof. This offering is not, and under no circumstances is it to be construed as, an offering of any securities for sale in, or to any resident of, any jurisdiction other than the Qualifying Jurisdictions or a solicitation therein of any offer to buy any securities of Northcore Technologies Inc. In the case of holders in any jurisdictions other than the Qualifying Jurisdictions, reference is made to the heading “Ineligible Shareholders”. Rights Offering Circular July 19, 2007 Northcore Technologies Inc. 302 The East Mall, Suite 300 Toronto, Ontario M9B 6C7Canada NORTHCORE TECHNOLOGIES INC. OFFERING OF RIGHTS TO SUBSCRIBE FOR COMMON SHARES Subscription Price: $0.08 per Common Share To: Holders of Common Shares of Northcore Technologies Inc. Northcore Technologies Inc. (“Northcore” or the “Company”) is issuing to the holders (“Shareholders”) of its common shares (“Common Shares”) of record as at the close of business on July 30, 2007 (the “Record Date”) rights (the “Rights”) to subscribe for and purchase from the Company an aggregate of approximately 21,723,949 Common Shares, at a price (the “Subscription Price”) per Common Share equal to $0.08 on the terms set forth herein (the “Offering”). Each Shareholder of record on the Record Date will receive one Right for each Common Share held.Each four (4) Rights entitle the holder (other than Ineligible Shareholders (as defined below)) to acquire one Common Share upon payment of the Subscription Price. The Rights may be exercised commencing on July 31, 2007 (the “Commencement Date”) and the Rights will expire at 4:00 p.m. (Toronto time) (the “Expiration Time”) on August 22, 2007 (the “Expiration Date”).
